Citation Nr: 1011856	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  96-07 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a right knee injury.

2.  Entitlement to a rating in excess of 10 percent for 
bursitis of the right shoulder.

3.  Entitlement to a rating in excess of 10 percent for 
retinal detachment of the right eye.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a fractured right foot.

5.  Entitlement to a rating in excess of 10 percent for 
chronic urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran had unverified service from October 1975 to 
November 1981 and verified service on active duty from July 
1984 to December 1994. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision 
issued by the RO.  The Board remanded the issues on appeal in 
January 1999 and October 2001 for further development of the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court, are applicable to 
this appeal.  In this regard, in the October 2001 remand, the 
Board instructed the RO to send a letter notifying the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claims and identifying his 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
To date, this instruction has not been complied with.  The 
Court has determined that a remand by the Board confers upon 
a claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

Additionally, the October 2001 remand instructed the RO to 
attempt to obtain copies of all medical records from the 
correctional facilities where the Veteran was incarcerated 
from March 1999 to August 2004.  The Board is aware that in 
June 2008 the RO requested that the Veteran submit records or 
sign authorizations allowing the RO to obtain the records 
associated with any treatment he received for his 
disabilities since March 1999 in compliance with the October 
2001 remand instructions.  However, the Board notes that the 
address listed on this June 2008 letter is not the same as 
the Veteran's current address.  Given his apparent change in 
address in this intervening time, the Board finds that the 
Veteran should be afforded another opportunity to either 
submit or authorize the RO to obtain all medical records 
associated with any treatment he received for his 
disabilities since March 1999.

Finally, the Board notes that the October 2001 remand 
instructed the RO to schedule the Veteran for a VA 
examination to evaluate the current severity of his 
disabilities.  He was scheduled for and received examinations 
for his right knee, right shoulder, right eye and right foot 
disabilities.  Although scheduled, curiously, he did not 
receive an examination to evaluate the current severity of 
his skin disability.  The scheduling sheet indicates that the 
skin examination was cancelled by MAS; a handwritten notation 
on the scheduling sheet reports "CAPRI shows failed to 
report."  There is no other documentation of record 
confirming that the Veteran failed to report for his 
scheduled skin examination.  Accordingly, the Board finds 
that the Veteran should be scheduled, again, for a VA skin 
examination to evaluate the current severity of his skin 
disability.  See Stegall supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.  To that end, a 
letter must be sent to the Veteran 
explaining the need for additional 
evidence regarding his claims.  This 
letter should reflect all appropriate 
regulatory and legal guidance.  

2. The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
previously unidentified medical care 
providers, specifically to include 
treatment received while he was 
incarcerated from March 1999 to August 
2004, who treated him for his right knee, 
right shoulder, right eye, right foot and 
skin disabilities.  After he has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  He and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review. 

3.  The Veteran should be scheduled for a 
VA dermatology examination to evaluate 
the current severity of his skin 
disability.  The entire claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination and should be so documented 
in the examination report.  All tests and 
studies that the examiner deems necessary 
should be performed.  The examination 
must be conducted following the protocol 
in VA's Disability Examination Worksheet 
for VA Skin Disease Examinations.  The 
examiner should provide an accurate and 
fully descriptive assessment of the 
Veteran's skin disability.  The examiner 
should include a complete rationale for 
the findings and opinions expressed.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  He is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.  
38 C.F.R. § 3.655 (2009).

5.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determinations 
remain adverse to him, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


